In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Woods, J.), entered January 31, 2012, as, after a hearing, dismissed the petition and the amended petition with prejudice, and vacated a temporary order of protection issued under registry number 2011-000943.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and its determination regarding the credibility of witnesses is entitled to considerable deference on appeal” (Matter of Lannaman v Minus, 96 AD3d 756, 757 [2012]; see Matter of Sepulveda v Perez, 90 AD3d 1057, 1058 [2011]; Matter of DosReis v Rousseau, 85 AD3d 1028, 1029 [2011]; Matter of Richardson v Richardson, 80 AD3d 32, 43-44 [2010]; Matter of Luke v Luke, 72 AD3d 689 [2010]).
Here, the Family Court’s determination that the petitioner failed to establish that the respondent committed any acts constituting a family offense was based upon its assessment of the parties’ credibility, and is supported by the record (see Matter of Lannaman v Minus, 96 AD3d at 757; Matter of Sepulveda v Perez, 90 AD3d at 1058; Matter of DosReis v Rousseau, 85 AD3d at 1029; Matter of Richardson v Richardson, 80 AD3d at 44; Matter of Luke v Luke, 72 AD3d at 689).
The petitioner’s remaining contentions are without merit.
Since the allegations in the petition and the amended petition were not established, the Family Court properly dismissed the petitions and vacated the temporary order of protection (see Matter of Lannaman v Minus, 96 AD3d at 757; Matter of Aruti v Aruti, 88 AD3d 700, 701 [2011]; Matter of King v Flowers, 13 *725AD3d 629 [2004]). Rivera, J.P., Lott, Roman and Sgroi, JJ., concur.